DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Response to Amendment
It is acknowledged that claims 2, 9, 13, 16 were amended and claims 22-24 were newly added on 01/11/2022.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9 and 16 are rejected on the ground of non-provisional nonstatutory double patenting as being unpatentable over claims 2, 6-9, 15 and 20 of U.S. Patent No. 10,380,671 and claims 1, 8, 9, , 13, 15, 16, 17, 20 of U.S. Patent No. 9,443,209. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace or omit limitations that are obvious variants indicated by the underlined portions shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.”  See In re Karlson, 311 F.2D 581, 584, 136 USPQ 184, 186 (CCPA 1963), U.S. Court of Customs and Patent Appeals.
Instant Application 16/539797
US Patent No. 10,380,671
Claims 2, 9 and 16 recites:
maintaining an index that specifies a plurality of brand relationships among a plurality of brands, 





wherein the maintaining includes: 
accessing a corpus specifying a plurality of user queries; 










and for a first brand relationship between first and second brands of the plurality of brands, determining a recommendation score for the first brand relationship 

based on a semantic similarity of terms used in a subset of queries, from the plurality of user queries, that are associated with the first and second brands, wherein the recommendation score indicates a degree of common affinity for the first and second brands within a common category; 




receiving an indication of a user activity performed on a computing device by a user; based on the user activity, identifying a brand preference, of the user, for the first brand; determining a recommendation to provide to the user based on the brand preference, including by: querying the index based on the first brand; and selecting the second brand to include in the recommendation based on the recommendation score; and providing the recommendation to the user

maintaining an index comprising predetermined brand relationships, each predetermined brand relationship comprising a first brand, a second brand, and a recommendation score between the first brand and the second brand; 

maintaining a corpus containing a plurality of user queries; 


(From above:
recommendation score between the first brand and the second brand;)


(From claim 6:
a semantic similarity between user queries of the plurality of queries, wherein the semantic similarity is based on common terms in the user queries.
(From claim 7 and 8:
the first brand corresponds to a first category and the second brand corresponds to a second category, wherein the first category and the second category correspond to a same category)
(From claim 9, 15 and 20:
receiving an indication of a user activity performed by a user; identifying a brand preference from the user activity; determining a recommendation to provide to the user based on the brand preference, the determining comprising querying the index using the brand preference to determine a further brand having a highest recommendation score; and providing the recommendation to the user.


Regarding the bolded limitation above, “wherein the recommendation score indicates a degree of common affinity for the first and second brands within a common category”.  Examiner respectfully submits that US Patent No. 10,380,671: claim 2 reciting, “a recommendation score between the first brand and second brand”, claim 6 reciting, 
US Patent No. 9,443,209 has equivalent claim mappings shown above with regards to US Patent No. 10,380,671.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-5, 8-12, 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trout (US 20090276453 A1) in view of Westphat et al. (US 20060036510 A1), Collins et al. (US 20070027864 A1) and Ratiner et al. (US 20110258173 A1)
Regarding claim 2, Trout disclose:
a method comprising: maintaining an index the specifies a plurality of brand relationships among a plurality of brands, at least by (paragraph [0064 and Fig. 2, which describes a brand database including index of information about brands)
receiving an indication of a user activity performed on a computing device by a user, at least by (paragraph [0078] describes tracking user interactions to brands, paragraph [0096, 0915] describes tacking user queries and results)
based on the user activity, identifying a brand preference, of the user for the first brand, at least by (paragraph [0058] describes a brand profile that identifies a brand preference based on user activity)
determining a recommendation to provide to the user based on the brand preference, at least by (paragraph [0161] describes providing recommending brand objects based on user brand profile) including by: querying the index based on the first brand and selecting the second brand to include in the recommendation based on the recommendation score, at least by (paragraph [0188] further describes recommending brand objects and sorting brand objects based on brand profile to be place on the top of the list, in other words, the highest recommended object based on the brand profile would be place on top. 
and providing the recommendation to the user, at least by (paragraph [0188] and Fig. 21, describes the display of recommended brand objects to the user.
But Trout fails to specifically disclose: 
(a) brand relationships among a plurality of brands
(b) where the maintaining includes: accessing a corpus specifying a plurality of user queries;
(c) and for a first brand relationship between first and second brand of the plurality of brands, determining a recommendation score for the first brand relationship based on a semantic similarity of terms used in a subset of queries, from the plurality of queries, that are associated with the first and second brands
(d) wherein the recommendation score indicates a degree of common affinity for the first and second brands with a common category
However, Westphat teaches the above limitation (a) at least by (paragraph [0038-0039], Fig. 9 and 10, which discloses a three brands and their relationship with each other with corresponding score that is use to sort recommendation order, as such the corresponding score between each brand is interpreted as a recommendation score between the first brand and the second brand)  
Also, Collins discloses the above limitation (b) at least by (paragraph [0096, 0098] which describes indexed terms from search logs as the claimed corpus specifying a plurality of user queries and further discloses the above limitation (c) at least by paragraph [0101] which describes accessing the search engine logs and determines scores that indicates the association between terms in the search engine logs “determines a plurality of potential terms that is most relevant to the seed terms”, paragraph [0101-0102] further describes ranking potential suggested terms based on the scores indicated that the term most related to the seed term, and provides the highest suggested term  to the user.  While these terms are not described as 
Lastly Ratiner discloses the above limitation (d) at least by (paragraph [0079] which discloses a weight assigned to each query node (the query node are search term nodes see 0026, 0106) with respect to the input query, where the weight represents the term relationship (e.g. affinity) between the search term and the term(s) in the query node within a category (e.g. common category)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Collins, Ratiner and Westphat into the teaching of Trout as they relate to recommending related terms or brands and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of suggesting related or expanded terms/brands/products that the user may be interested in as taught by Westphat in para. 0041, Collins para. 0021, Ratiner para. [0076].
As per claim 3, canceled.
As per claim 4, claim 2 is incorporated and Trout discloses:
wherein the user activity comprises at least one of navigating through category menus, submitting a query, submitting a bid, purchasing an item, subscribing to a status change alert items for sale, at least by (paragraph [0096] which describes user activity being logged including browsing, searches, commerce, paragraph [0100] also describes activities such as subscriptions and memberships and alerts)
As per claim 5, claim 2 is incorporated and Trout discloses:
wherein brand preference is identified based on at least one of one or more brands included in a query and a brand of an item purchased or bid on by the user, at least by (paragraph [0095] as described above describes user’s brand profile being based on different interactions one of which is searches related to brands, paragraph [0135] describing interactions between user and brands shown through, purchases related to a brand, paragraph [0140] describes how user’s brand profile is based on such interactions with the brand)
As per claim 8, claim 2 is incorporated and Trout discloses:
further comprising identifying a category from the user activity, wherein the recommendation provided to the user comprises the brand preference in a different category than the category identified from the user activity, at least by (paragraphs [0166] describes identified brand profile of a first user which were based on user’s activities associated with the brands in their profile (e.g. “identifying a category from the user activity”), and as the user interacts with a second user, the recommended brands include those from the second user brand profile but filters out brands with overlapping topical data compared with the first user (e.g. “different category than the category identified from the user activity”).

Claims 9-12, 15 recite equivalent claim limitations as claims 2-5 and 8 above, except that they set forth the claimed invention as a system; Claims 16-19 recite equivalent claim limitations as claims 2-5 above, except that they set forth the claimed invention as a non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Claims 7, 14 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trout, Westphat and Collins further in view of Zeng et al. (US 20050256833 A1).
As per claim 7, claim 6 is incorporated and Trout fail to disclose:
further comprising determining a semantic similarity between user queries of the plurality of queries, wherein the semantic similarity is based on common terms in the user queries.
However, Zeng et al. (US 20050256833 A1) teaches the above limitations at least by (paragraph [0021] “when queries a and b have two search terms (or keywords) with one keyword in common, then their similarity value would be 0.33 (i.e., 1/3).”)  
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Zeng into the teaching of Trout, Westphat and Collins as they relate to analyzing relationships between objects and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of expanding terms (brands) as taught by Zeng in para. 0003.

Claim 14 recite equivalent claim limitations as claim 7 above, except that they set forth the claimed invention as a system; Claim 21 recite equivalent claim limitations as claim 7 above, except that they set forth the claimed invention as a non-transitory computer readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Allowable Subject Matter
Claim {6, 13, 20} and/or {22-24} objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS TRUONG/Primary Examiner, Art Unit 2152          
10/12/2021